[Cite as In re L.W., 2015-Ohio-267.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
IN THE MATTER OF L.W.                         :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. Sheila G. Farmer, J.
                                              :       Hon. Craig R. Baldwin, J.
                                              :
                                              :
                                              :       Case No. CT2014-0033
                                              :
                                              :
                                              :       OPINION




CHARACTER OF PROCEEDING:                          Civil appeal from the Muskingum County
                                                  Court of Common Pleas, Juvenile Division,
                                                  Case No. 21320659

JUDGMENT:                                         Affirmed




DATE OF JUDGMENT ENTRY:                           January 20, 2015




APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

D. MICHAEL MADDOX                                 JOHN WEAVER
MOLLY MARTIN                                      542 S. Drexel Avenue
27 North Fifth St.                                Bexley, OH 43209
Zanesville, OH 43702
[Cite as In re L.W., 2015-Ohio-267.]


Gwin, P.J.

        {¶1}     Defendant-appellant L.W., a juvenile, appeals the judgment of the

Muskingum County Court of Common Pleas, Juvenile Division, adjudicating him a

delinquent child by reason of having committed the offense of inducing panic in violation

of R.C. 2917.31(A)(1), a felony of the second degree if committed by an adult.

                                       Facts and Procedural History

        {¶2}     On November 21, 2013, Detective Matt Wilhite of the Muskingum County

Sheriff's Office filed a complaint alleging that L.W. was a delinquent child pursuant to

R.C. 2151.02 due to committing the offense of Inducing Panic in violation of R.C.

2917.31(A)(1).

        {¶3}     The Maysville Middle and High Schools are located in separate sides of

the same building in Muskingum County, Ohio. The schools had two bomb scare threats

or incidents early in the school year. Accordingly, the schools set up heightened

surveillance measures, which included having the custodial staff check nightly for any

new graffiti and promptly removing innocuous graffiti. The schools further requested all

teachers and other school personnel do a check for any new graffiti or threats in the

restrooms of the school whenever in the area.

        {¶4}     The state's witnesses were Ric Roush, Director of Safety for the Maysville

School District; LaVinda Bobst, Head Custodian for the Maysville Middle and High

Schools; Annal Lee Baker, custodian at the Maysville Middle School; Zachary

Goldsmith, Intervention Specialist (teacher) at the Maysville Middle School; Ryan

Paisley, Muskingum County Sheriffs' Deputy, canine unit; Brandon Hoagland, Nathan

Hina, Gage Dillon, Quentin Hicks, and Keaton Hina, students at the Maysville Middle
Muskingum County, Case No. CT2014-0033                                                      3


School; and Matt Wilhite, Muskingum County Sheriffs' Detective Deputy. Testimony

was also presented from Fred Curry, Muskingum County Sheriffs' Detective Deputy.

The State and the defendant juvenile stipulated to the admissibility of electronic video

recordings of the second floor hallway of the Maysville Middle School on October 24,

2013, marked as State's Exhibits 11 and 12, which were shown on a large screen TV in

the courtroom and referred to repeatedly and extensively during the hearing.

       {¶5}     On October 24, 2013, during the early morning hours, custodian Lee

Baker was on duty and cleaned the second floor boy's restroom at the Maysville Middle

School. As a part of her duties, she did do a careful check for any new graffiti or threats

and found none.

       {¶6}     At 8:05 a.m., at the start of "Block One" or regular classroom instruction,

Intervention Specialist Zachary Goldsmith did a check of the second floor boy's

restroom at the Maysville Middle School and discovered the phrase "I have a bomb!"

written on a grout line on the wall behind the commode in the first or rightmost stall of

three stalls in that restroom. He notified the principal. The school was immediately put

into a "soft lockdown," whereby students were to report immediately to their classrooms

and stay in the classrooms. The soft lockdown lasted approximately ten minutes before

the decision was made by Safety Director Ric Roush to evacuate the entire school

building. Both the Middle School and High School were evacuated, the Sheriff's Office

and the fire department were called to the scene, and the canine bomb-sniffing dog unit

of the Sheriff's Office did a search of the entire building, resulting in a two-hour delay for

both schools.
Muskingum County, Case No. CT2014-0033                                                 4


      {¶7}      A video camera is in place outside the bathroom in question that records

everyone going into and leaving the bathroom. Detective Matt Wilhite of the Muskingum

County Sheriff’s Office, testified that between the hours of 2:00 a.m. and 8:10 a.m., the

video shows six boys going into and leaving the bathroom where the threat was found.

The first boy entered the bathroom at 7:43 a.m. The last boy that left the bathroom

before Mr. Goldsmith saw the threat was L.W. All six boys were interviewed by

Muskingum County Sheriffs' Detective Deputies and gave statements to the detectives

that same day, October 24, 2013.

      {¶8}      The first boy that entered the restroom was Branden Hoagland. Branden

entered at 7:43 am. Detective Wilhite eliminated Branden as a suspect as Branden

used the third of the three stalls and was witnessed by another student Nathan Hine.

Detective Wilhite believed that Branden's statement to the detectives was consistent

with the video evidence.

      {¶9}      Nathan Hine was eliminated as a suspect as he only used the sink, and

was only in the bathroom a brief amount of time.

      {¶10} Gage Dillon testified he used the first stall, the one where the threat was

found, but that he did not see the threat. He was consistent in his statement to the

detectives, and was cooperative.

      {¶11} Quentin Hicks was eliminated as a suspect as he was in the bathroom a

short amount of time and stated he did not see any paper or anything on the wall that

was a threat.

      {¶12} The fifth and sixth boys that enter the bathroom are Keaton Hina and L.W.

The two boys, Keaton Hina and L.W. can be seen going into the restroom together.
Muskingum County, Case No. CT2014-0033                                                 5


L.W. remained out of sight of the camera, while Keaton went in and out of camera view

several times before leaving the restroom by himself about thirty seconds before L.W.

left the restroom. These actions were not consistent with what Keaton and Logan told

the detectives on October 24, 2013.

       {¶13} When interviewed, Keaton Hina initially told Detective Wilhite that there

were several other people in the bathroom with him and L.W. and that he only saw L.W.

go to the urinal and then he walked out. Keaton said nothing about L.W.'s making an

admission. After having time to watch the video in its entirety, and realizing that there

was no one else in the bathroom besides Keaton and L.W., Detective Wilhite re-

interviewed Keaton on October 25, 2013. Keaton appeared scared, and was concerned

that his friend L.W. would get into trouble. Keaton then told Detective Wilhite, "We, we,

me and [L.W.] were walking to second period and then and (inaudible) second period

we were walking into the bathroom and then he went to the urinal and then I, I stood

behind him and then he went to the stall and then I walked out a couple minutes later he

walked out." (T. at 136). Keaton Hina testified L.W. went into the first stall. Keaton

testified he originally told a story to Detective Wilhite because he did not want L.W. to

get into trouble.

       {¶14} Keaton further testified that he told the detective that, after school

resumed after the evacuation and the two-hour delay, that L.W. told Keaton that he

knew Keaton had seen him go into the stall and that he (L.W.) was the one who did the

bomb threat. A video camera is also in place the hallway of the middle school second

floor. The video tape shows a few seconds where L.W. and Keaton are talking before

being joined by another student, Damien Lambert, the time being 11:38 a.m.
Muskingum County, Case No. CT2014-0033                                                 6


      {¶15} Detective Wilhite testified that L.W. also gave him a statement on October

24, 2013,

            He gave me a statement that there were several individuals. He had

      walked in the bathroom at first he believed with Keaton Hine, Damien

      Lambert and himself. He then remembered that Damien did not walk into

      the bathroom with him. Started telling me about certain individuals, a kid

      that he did not recognize but had some kind of goggle type glasses on had

      walked into the bathroom. And this kid had stood directly behind him in the

      urinal. Had also talked about another individual that he kind of described

      going to a sink and things of that nature within the bathroom along with

      Keaton. Stated that Keaton was in the bathroom standing at a, in line at a

      urinal as well.

T. at 183. On re-questioning and confrontation by Detective Wilhite on October 25, 2013

that the videotape did not corroborate his statement to the detective on October 24,

2013, L.W. told the detective that he could not remember, blaming his medication or

lack thereof, and continued denying any wrongdoing. When confronted about Keaton

saying that L.W. admitted to Keaton that he did the bomb threat, he told Detective

Wilhite that he never saw Keaton in the hallway at the relevant time. When confronted

with the hallway videotape showing that he spoke to Keaton, L.W. maintained that that

the pair only discussed what the detectives had said to them.

      {¶16} L.W. did not testify at the hearing of this matter.

      {¶17} At the conclusion of the contested hearing on March 27, 2014, L.W. was

adjudicated to be a delinquent child as charged. L.W. requested specific findings of fact
Muskingum County, Case No. CT2014-0033                                                   7


and conclusions of law on March 31, 2014. Those findings were issued on April 1, 2014.

The Magistrate's findings and conclusions were adopted and an Entry finding L.W. to be

delinquent as charged was entered on April 1, 2014.

      {¶18} L.W.'s objections were filed on May 16, 2014. On June 10, 2014, the Trial

Court overruled L.W.'s objections and confirmed the April 1, 2014 findings of fact and

conclusions of law.

      {¶19} A dispositional hearing was held on June 17, 2014. L.W. was placed on

probation, ordered to pay costs, receive a mental health assessment and follow the

recommendations of that assessment, and ordered to write a letter of apology pending

the results of the instant appeal. The dispositional Entry was filed on June 17, 2014.

                                      Assignment of Error

      {¶20} L.W. raises one assignment of error,

      {¶21} “I. THE TRIAL COURT ERRED BY IN ADOPTING THE MAGISTRATE'S

CONCLUSION OF LAW THAT L.W. WAS A DELINQUENT CHILD WHEN THAT

CONCLUSION WAS CONTRARY TO THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                            Analysis

      {¶22} When considering whether a juvenile's adjudication is against the manifest

weight of the evidence, this court applies the same standard of review as that applied in

an adult criminal context. In re N.Z., 11th Dist. Lake Nos. 2010–L–023, 2010–L–035,

2010–L–041, 2011–Ohio–6845, ¶ 78; In re J.F., 9th Dist. Summit No. 24490, 2009-

Ohio-1867, ¶12; In re M.P., 8th Dist Cuyahoga No. 93152, 2010 -Ohio- 2216, ¶22.

      {¶23} Our review of the constitutional sufficiency of evidence to support a

criminal conviction is governed by Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct.
Muskingum County, Case No. CT2014-0033                                                     8


2781, 61 L. Ed. 2d 560 (1979), which requires a court of appeals to determine whether

“after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Id.; see also McDaniel v. Brown, 558 U.S. 120, 130 S. Ct. 665, 673, 175 L.Ed.2d

582(2010) (reaffirming this standard); State v. Fry, 125 Ohio St. 3d 163, 926 N.E.2d
1239, 2010–Ohio–1017, ¶146; State v. Clay, 187 Ohio App. 3d 633, 933 N.E.2d 296,

2010–Ohio–2720, ¶68.

       {¶24} Weight of the evidence addresses the evidence's effect of inducing belief.

State v. Thompkins, 78 Ohio St. 3d 380, 386-387, 678 N.E.2d 541 (1997), superseded

by constitutional amendment on other grounds as stated by State v. Smith, 80 Ohio

St.3d 89, 684 N.E.2d 668, 1997-Ohio–355. Weight of the evidence concerns “the

inclination of the greater amount of credible evidence, offered in a trial, to support one

side of the issue rather than the other. It indicates clearly to the jury that the party

having the burden of proof will be entitled to their verdict, if, on weighing the evidence in

their minds, they shall find the greater amount of credible evidence sustains the issue,

which is to be established before them. Weight is not a question of mathematics, but

depends on its effect in inducing belief.” (Emphasis sic.) Id. at 387, 678 N.E.2d 541,

quoting Black's Law Dictionary (6th Ed. 1990) at 1594.

       {¶25} When a court of appeals reverses a judgment of a trial court on the basis

that the verdict is against the weight of the evidence, the appellate court sits as a

“’thirteenth juror’” and disagrees with the fact finder’s resolution of the conflicting

testimony. Id. at 387, 678 N.E.2d 541, quoting Tibbs v. Florida, 457 U.S. 31, 42, 102
S. Ct. 2211, 72 L. Ed. 2d 652 (1982). However, an appellate court may not merely
Muskingum County, Case No. CT2014-0033                                                        9


substitute its view for that of the jury, but must find that “‘the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, supra, 78 Ohio St.3d at 387, quoting State v.

Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717, 720–721(1st Dist. 1983).

Accordingly, reversal on manifest weight grounds is reserved for “‘the exceptional case

in which the evidence weighs heavily against the conviction.’” Id.

              “[I]n determining whether the judgment below is manifestly against

       the weight of the evidence, every reasonable intendment and every

       reasonable presumption must be made in favor of the judgment and the

       finding of facts.

                                             ***

               “If the evidence is susceptible of more than one construction, the

       reviewing court is bound to give it that interpretation which is consistent

       with the verdict and judgment, most favorable to sustaining the verdict and

       judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

       {¶26} There is no dispute in the case at bar that a statement was found on the

restroom wall. L.W. argues that, 1). The evidence failed to prove beyond a reasonable

doubt that L.W. wrote the statement on the wall; 2). The evidence failed to show that

L.W. knew the report was false and 3). The evidence failed to prove that L.W. circulated

a report of an impending fire, explosion, crime or other catastrophe.

       {¶27} R.C. 2917.31 Inducing Panic, provides,
Muskingum County, Case No. CT2014-0033                                                      10


              (A) No person shall cause the evacuation of any public place, or

       otherwise cause serious public inconvenience or alarm, by doing any of

       the following:

              (1) Initiating or circulating a report or warning of an alleged or

       impending fire, explosion, crime, or other catastrophe, knowing that such

       report or warning is false;

              (2) Threatening to commit any offense of violence;

              (3) Committing any offense, with reckless disregard of the likelihood

       that its commission will cause serious public inconvenience or alarm.

       A. Identity.

       {¶28} If the state relies on circumstantial evidence to prove an essential element

of an offense, it is not necessary for “such evidence to be irreconcilable with any

reasonable theory of innocence in order to support a conviction.” State v. Jenks, 61
Ohio St. 3d 259, 272, 574 N.E.2d 492(1991), paragraph one of the syllabus,

superseded by State constitutional amendment on other grounds as stated in State v.

Smith, 80 Ohio St. 3d 89, 684 N.E.2d 668(1997). “Circumstantial evidence and direct

evidence inherently possess the same probative value [.]” Jenks, 61 Ohio St.3d at

paragraph one of the syllabus. Furthermore, “[s]ince circumstantial evidence and direct

evidence are indistinguishable so far as the jury's fact-finding function is concerned, all

that is required of the jury is that i[t] weigh all of the evidence, direct and circumstantial,

against the standard of proof beyond a reasonable doubt.“ Jenks, 61 Ohio St. 3d at 272,

574 N.E.2d 492. While inferences cannot be based on inferences, a number of

conclusions can result from the same set of facts. State v. Lott, 51 Ohio St. 3d 160, 168,
Muskingum County, Case No. CT2014-0033                                                 11

555 N.E.2d 293(1990), citing Hurt v. Charles J. Rogers Transp. Co, 164 Ohio St. 329,

331, 130 N.E.2d 820(1955). Moreover, a series of facts and circumstances can be

employed by a jury as the basis for its ultimate conclusions in a case. Lott, 51 Ohio

St.3d at 168, 555 N.E.2d 293, citing Hurt, 164 Ohio St. at 331, 130 N.E.2d 820.

      {¶29} In the case at bar, the trial court viewed the videotape of the six individual

boys who had entered the restroom immediately prior to the discovery of the writing on

the restroom wall. The court further heard testimony from five of those individuals. The

five boys testified about what they did in the bathroom, which stall, if any they were in,

and identified themselves and others on the video. Keaton Hina testifed that L.W.

admitted to him that he, L.W., had written the bomb threat on the restroom wall. A

review of the videotape indicated a time when this conversation occurred in

corroboration with Hina’s testimony.

      {¶30} L.W.’s statements to the police were patently false in light of what was

depicted on the video tapes admitted into evidence.

      B. False threat.

      {¶31} L.W. next argues that the statement “I have a bomb!” is not “a report of an

impending fire, explosion, crime or other catastrophe” as required by R.C.

2917.31(A)(1). Further, he maintains that the evidence fails to establish that L.W. knew

the report was false.

      {¶32} In State v. Dulaney, our brethren from the Third District observed,

             Under the 1973 Committee Comment to H.B. 511, which amended

      R.C. 2917.31, the overall goal of the offense “inducing panic” was stated

      as follows:
Muskingum County, Case No. CT2014-0033                                               12


             “The gist of an offense under this section is causing a public place

      to be evacuated or otherwise causing serious public inconvenience or

      alarm, and the section is designed primarily to avoid the harm which may

      result from panic. For example, a false bomb threat which causes airport

      officials to have the terminal cleared or passengers disembarked from a

      plane, or which delays scheduled flights, all while a search for the non-

      existent bomb is undertaken, is a violation under the section. Other

      examples of violations include deceptively causing a meeting to be

      cancelled for fear of the safety of those attending, or engaging in a free-

      for-all fight in a bar which causes the customers to scurry for the exits.”

             Thus, under the committee’s comments, the statute was not

      intended to cover only the ultimately serious threat of a bomb on an

      airplane. The committee’s comments state that cancelling a meeting for

      fear of the safety of those attending would equally be sufficient grounds to

      give rise to an inducing-panic conviction.

180 Ohio App. 3d 626, 2009-Ohio-79, 906 N.E.2d 1147(3rd Dist.), ¶21.

      {¶33} In the case at bar, the evidence in the record supports the trial court’s

finding that the phrase, “I have a bomb!” was meant to convey a threat, which caused

both schools to be evacuated and searched for an explosive device. As no device was

found, L.W. knew the report was false.

                                           Conclusion

      {¶34} Viewing the evidence in a light most favorable to the prosecution, we

conclude that a reasonable person could have found beyond a reasonable doubt that
Muskingum County, Case No. CT2014-0033                                                        13


L.W. was the person who had written the words on the restroom wall. We hold,

therefore, that the state met its burden of production regarding the identity of L.W. and

each element of the crime of inducing panic and, accordingly, there was sufficient

evidence to submit the charge to the trial judge as the trier of fact and to support L.W.’s

adjudication.

       {¶35} Ultimately, “the reviewing court must determine whether the appellant or

the appellee provided the more believable evidence, but must not completely substitute

its judgment for that of the original trier of fact ‘unless it is patently apparent that the fact

finder lost its way.’” State v. Pallai, 7th Dist. Mahoning No. 07 MA 198, 2008-Ohio-6635,

¶31, quoting State v. Woullard, 158 Ohio App. 3d 31, 2004-Ohio-3395, 813 N.E.2d 964

(2nd Dist. 2004), ¶ 81. In other words, “[w]hen there exists two fairly reasonable views

of the evidence or two conflicting versions of events, neither of which is unbelievable, it

is not our province to choose which one we believe.” State v. Dyke, 7th Dist. Mahoning

No. 99 CA 149, 2002-Ohio-1152, at ¶ 13, citing State v. Gore, 131 Ohio App. 3d 197,

201, 722 N.E.2d 125(7th Dist. 1999).

       {¶36} The weight to be given to the evidence and the credibility of the witnesses

are issues for the trier of fact. State v. DeHass, 10 Ohio St. 2d 230, 227 N.E.2d

212(1967), paragraph one of the syllabus; State v. Hunter, 131 Ohio St. 3d 67, 2011-

Ohio-6524, 960 N.E.2d 955, ¶118. Accord, Glasser v. United States, 315 U.S. 60, 80,

62 S. Ct. 457, 86 L. Ed. 680 (1942); Marshall v. Lonberger, 459 U.S. 422, 434, 103 S. Ct.
843, 74 L. Ed. 2d 646 (1983).

       {¶37} The trial judge as the trier of fact was free to accept or reject any and all of

the evidence offered by the parties and assess the witness’s credibility. "While the [trier
Muskingum County, Case No. CT2014-0033                                                 14


of fact] may take note of the inconsistencies and resolve or discount them accordingly

such inconsistencies do not render defendant's conviction against the manifest weight

or sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP-739, 1999
WL 29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist. Franklin No. 95APA09-1236,

1996 WL 284714 (May 28, 1996). Indeed, the [trier of fact] need not believe all of a

witness' testimony, but may accept only portions of it as true. State v. Raver, 10th Dist.

Franklin No. 02AP-604, 2003-Ohio-958, ¶21, citing State v. Antill, 176 Ohio St. 61, 67,

197 N.E.2d 548 (1964); State v. Burke, 10th Dist. Franklin No. 02AP-1238, 2003-Ohio-

2889, citing State v. Caldwell, 79 Ohio App. 3d 667, 607 N.E.2d 1096 (4th Dist. 1992).

Although the evidence may have been circumstantial, we note that circumstantial

evidence has the same probative value as direct evidence. State v. Jenks, supra.

             “[I]n determining whether the judgment below is manifestly against

      the weight of the evidence, every reasonable intendment and every

      reasonable presumption must be made in favor of the judgment and the

      finding of facts.

                                           ***

             “If the evidence is susceptible of more than one construction, the

      reviewing court is bound to give it that interpretation which is consistent

      with the verdict and judgment, most favorable to sustaining the verdict and

      judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191-192 (1978).
Muskingum County, Case No. CT2014-0033                                                    15

      {¶38} In Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954), the

Supreme Court further cautioned,

             The mere number of witnesses, who may support a claim of one or

      the other of the parties to an action, is not to be taken as a basis for

      resolving disputed facts. The degree of proof required is determined by

      the impression which the testimony of the witnesses makes upon the trier

      of facts, and the character of the testimony itself. Credibility, intelligence,

      freedom from bias or prejudice, opportunity to be informed, the disposition

      to tell the truth or otherwise, and the probability or improbability of the

      statements made, are all tests of testimonial value. Where the evidence is

      in conflict, the trier of facts may determine what should be accepted as the

      truth and what should be rejected as false. See Rice v. City of Cleveland,

      114 Ohio St. 299, 58 N.E.2d 768.

161 Ohio St. at 477-478. (Emphasis added).

             A fundamental premise of our criminal trial system is that “the [trier

      of fact] is the lie detector.” United States v. Barnard, 490 F.2d 907, 912

      (9th Cir. 1973) (emphasis added), cert. denied, 416 U.S. 959, 94 S. Ct.
1976, 40 L. Ed. 2d 310 (1974). Determining the weight and credibility of

      witness testimony, therefore, has long been held to be the “part of every

      case [that] belongs to the [trier of fact], who [is] presumed to be fitted for it

      by [his] natural intelligence and their practical knowledge of men and the

      ways of men.” Aetna Life Ins. Co. v. Ward, 140 U.S. 76, 88, 11 S. Ct. 720,

      724-725, 35 L. Ed. 371 (1891).
Muskingum County, Case No. CT2014-0033                                                  16

United States v. Scheffer (1997), 523 U.S. 303, 313, 118 S. Ct. 1261, 1266-1267(1997).

      {¶39} We find that this is not an “‘exceptional case in which the evidence weighs

heavily against the conviction.’” Thompkins, 78 Ohio St. 3d at 387, 678 N.E.2d 541,

quoting Martin, 20 Ohio App. 3d at 175, 485 N.E.2d 717. The court neither lost its way

nor created a miscarriage of justice in adjudicating L.W. delinquent.

      {¶40} Based upon the foregoing and the entire record in this matter, we find

L.W.’s adjudication was not against the sufficiency or the manifest weight of the

evidence. To the contrary, the magistrate and the judge appear to have fairly and

impartially decided the matters before them. The trial court as the trier of fact can reach

different conclusions concerning the credibility of the testimony of the witnesses. This

court will not disturb the trier of facts finding so long as competent evidence was present

to support it. State v. Walker, 55 Ohio St. 2d 208, 378 N.E.2d 1049 (1978). The trial

court heard the witnesses, evaluated the evidence, and was convinced of L.W.’s guilt.

      {¶41} Finally, upon careful consideration of the record in its entirety, we find that

there is substantial evidence presented which if believed, proves all the elements of the

crime beyond a reasonable doubt.

      {¶42} L.W.’s sole assignment of error is overruled.
Muskingum County, Case No. CT2014-0033                                        17


      {¶43} For the foregoing reasons, the judgment of the Muskingum County Court

of Common Pleas, Juvenile Division, Ohio, is affirmed.

By Gwin, P.J.,

Farmer, J., and

Baldwin, J., concur